Order entered February 6, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01554-CV

                           WALTER S. MITCHELL III, Appellant

                                                V.

                             DALLAS COUNTY ET AL, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-02171

                                            ORDER
       We GRANT appellant’s February 1, 2013 motion for an extension of time to file a brief.

Appellant shall file his brief on or before February 15, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE